Order entered March 27, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00178-CV

    IN RE ATKINS BROS. EQUIPMENT CO., INC. AND RICKEY JOE
                        HOOPER, Relators

           Original Proceeding from the County Court at Law No. 3
                            Dallas County, Texas
                    Trial Court Cause No. CC-18-01224-C

                                     ORDER
                  Before Justices Bridges, Osborne, and Reichek

      Before the Court is real party in interests’ Joint Unopposed Motion For

Extension Of Time To Respond To The Petition For Writ Of Mandamus, seeking

an extension to March 30, 2020. We GRANT the motion. Real parties and

respondent shall file their responses to the petition for mandamus, if any, not later

than March 30, 2020.




                                             /s/    DAVID L. BRIDGES
                                                    JUSTICE